                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                            1:16-cv-00389-RJC

SCOTT E. GREASAMAR,                  )
                                     )
            Plaintiff,               )
                                     )
            v.                       )
                                     )                      ORDER
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorney’s

Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, (Doc.

No. 16), and memorandum in support, (Doc. No. 17), filed on April 6, 2018. On April

16, 2018, Defendant responded to Plaintiff’s Motion indicating that she did not

object to an award of attorney’s fees under the EAJA and asked the Court to order

the EAJA award payable to Plaintiff. (Doc. No. 19). Having reviewed the Motion,

supporting exhibits, and the case file, the Court determines that Plaintiff should be

awarded attorney’s fees under the EAJA, 28 U.S.C. § 2412(d), in the amount of

$4,935.20.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney’s Fees,

(Doc. No. 16), is GRANTED. The Court will award attorney’s fees in the amount of

$4,935.20, and pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the fee award will

first be subject to offset of any debt Plaintiff may owe to the United States. The
Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, that debt will be satisfied first, and if any funds remain, they will be made

payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States

Department of the Treasury reports to the Commissioner that Plaintiff does not owe

any debt, the Government will exercise its discretion and honor an assignment of

EAJA fees and pay those fees directly to Plaintiff’s counsel. No additional petition

pursuant to 28 U.S.C. § 2412(d) shall be filed.


                                     Signed: October 5, 2018
